Name: Council Regulation (EEC) No 1350/90 of 14 May 1990 amending Regulation (EEC) No 1008/86 laying down detailed rules for production refunds applicable to potato starch
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 134 / 15 COUNCIL REGULATION (EEC) No 1350 /90 of 14 May 1990 amending Regulation (EEC) No 1008 / 86 laying down detailed rules for production refunds applicable to potato starch Whereas the grant of that premium to the potato-starch industry must be subject to the payment of the minimum price to the potato producer , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1340 /90 ( 2 ), and in particular Article 11a (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , in view of the special situation in the potato-starch sector , Regulation (EEC) No 2727 /75 makes provision for taking whatever measures may be necessary in that sector; Whereas Regulation (EEC) No 1008 / 86 ( 4 ), as amended by Regulation (EEC) No 1223 / 89 ( s ), provides for the payment of a premium to potato-Starch producers for the 1989 /90 marketing year ; Whereas the specific constraints , in particular of a structural nature , affecting the potato-starch industry justify the maintenance, for two marketing years , of a corrective provision in favour of that industry , providing for the payment of a suitable special premium; HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1008 / 86 is hereby replaced by the following: 'Article 2 For the 1990/ 91 and 1991 / 92 marketing years , the Member States shall pay producers of potato starch a premium of ECU 18,70 per tonne of potato starch produced . The premium shall be granted on condition that the potato-starch manufacturer has paid the potato producer the minimum price laid down in Article 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY ( ») OJ No L 281 , 1.11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 14 . ( 4 ) OJ No L 94 , 9 . 4 . 1986 , p. 5 . ( s ) OJ No L 128 , 11 . 5 . 1989 , p. 13 .